Case 5:21-cv-00408 Document1 Filed 02/18/21 Page 1of6 PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
ORA HART * CIVIL ACTION NO.:
* JUDGE:
VERSUS *

* MAG. JUDGE:

LOWE’S HOME CENTERS, L.L.C. &
ABC INSURANCE COMPANY * JURY TRIAL

NOTICE OF REMOVAL

PLEASE TAKE NOTICE, Defendant, Lowe’s Home Centers, LLC (“Lowe’s”). by and
through undersigned counsel, hereby submits this Notice of Removal of the 1*' Judicial District
Court action referenced herein to the United States District Court for the Western District of
Louisiana, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of the Notice of Reneval,
Lowe’s avers as follows:

1. On or about October 30, 2020, an action was commenced by Ora Hart (“Hart”) and was
captioned, “Ora Hart versus Lowe’s Home Centers, LLC & ABC Insurance Company, Suit
No: C-262.873, Section A, 1 Judicial District Court, Parish of Caddo, State of Louisiana.”

See, Plaintiffs Petition for Damages attached hereto as Exhibit A.

No

Hart asserted that on November 2, 2019, she suffered bodily injury when she allegedly fell
inside of the Lowe’s Home Centers, LLC, store located at 7301 Youree Drive, Shreveport,

Parish of Caddo, Louisiana 71105. See, Exhibit A at § 5.

Lo

Because of the alleged incident, Hart claims she has sustained a fractured knee cap and other

injuries. See, Exhibit A at § 7 and § 9.
10.

11.

Case 5:21-cv-00408 Document1 Filed 02/18/21 Page 2 of 6 PagelID#: 2

Hart’s combination of special and general damages evidence an amount in controversy in
excess of this Court’s jurisdictional requirement making this claim removable to federal court.

Diversity of Citizenship

Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over this matter based upon
complete diversity of citizenship between Plaintiff and Defendant.

As set forth in the original Petition for Damages, Hart is a resident and domiciliary of the Parish
of Caddo, State of Louisiana. See, Exhibit A at § 1.

For purposes of diversity jurisdiction, limited liability companies are citizens of every state in
which their members are citizens. See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (Sth
Cir. 2008); Thymes v. AT&T Mobility Servs., LLC, No. 6:18-CV-00867, 2018 WL 6920356, at

*3 (W.D. La. Dec. 4, 2018), report and recommendation adopted, No. 6:18-CV-00867, 2019

 

WL 81591 (W.D. La. Jan. 2, 2019).

Defendant, Lowe’s Home Centers, LLC, is a limited liability company organized under the
laws of the State of North Carolina with its principal place of business in the State of North
Carolina. Its sole member, Lowe’s Companies, Inc., is organized under the laws of the State
of North Carolina with its principal place of business in the State of North Carolina.
Plaintiffs naming of “ABC Insurance Company” does not defeat diversity because 28 U.S.C.
§ 1441(b) explicitly states, “In determining whether a civil action is removable on the basis of
the jurisdiction under section 1332(a) of this title, the citizenship of defendants sued under
fictitious names shall be disregarded.”

Accordingly, there is complete diversity amongst the parties.

Amount in Controversy
La. C.C.P. art. 893(A)(1) precludes plaintiffs from articulating a specific monetary amount of

damages sought.

i)
14.

15.

16.

I’?

18.

Case 5:21-cv-00408 Document1 Filed 02/18/21 Page 3 of 6 PageID#: 3

. Because plaintiffs in Louisiana state courts, by law, may not specify the numerical value of

claimed damages, the removing defendant must prove by a preponderance of the evidence that
the amount in controversy exceeds $75,000. See, Gebbia vy. Wal-Mart Stores, Inc., 233 F.3d

880 at 882-883 (5"" Cir. 2002).

. Because of the alleged incident, Hart claimed she has sustained a fractured knee cap and other

injuries. See Exhibit A at § 7 and § 9.
Hart itemized her damages in her Petition for Damages as follows:

a. Past, present and future medical expenses;

b. Past, present and future physical pain and suffering and loss of function;

c. Past, present and future mental pain and suffering, including, but not limited to, -
mental anguish and emotional distress, anxiety, embarrassment and humiliation — past,
present and future;

d. Permanent disability;

e. Loss of enjoyment of life;

f. All of the damages which may be discovered hereafter and proven at trial.

Plaintiff provided courtesy copies of her medical records related to the alleged incident out of
which this case arises. See Plaintiff's treatment records attached hereto as Exhibit B and
correspondence attached hereto as Exhibit D.

Those records show that, on November 11, 2019, Hart underwent an open reduction and
internal fixation knee surgery on her right patella. See Exhibit B.

Such an injury will yield an amount in controversy sufficient to invoke federal jurisdiction.

For example, in Bessard v. State, Dep't of Transp. & Dev., 94 0589 (La. 11/30/94), 645 So. 2d

 

1134, Plaintiff was attempting to cross the street when her foot was caught in broken concrete

uo
19,

els

Case 5:21-cv-00408 Document1 Filed 02/18/21 Page 4 of 6 PagelID#: 4

curb. She fell and fractured her kneecap and had surgery to repair the fractured kneecap.

Plaintiff was awarded $106,951.66 after a trial. In Todd v. Delta Queen Steamboat Co., 2007-

 

1518 (La. App. 4 Cir. 8/6/08), 15 So. 3d 107, aff'd on reh'g (June 17, 2009), Plaintiff sustained
a knee injury when his knee came in contact with a loaded metal cart that was being handled
by his co-worker. He suffered a fractured kneecap and treated with an orthopedic surgeon for
eight months. The court awarded Plaintiff $120,000 in general damages. In Soulier vy.
Highlands Ins. Co., 517 So. 2d 355 (La. Ct. App. 1987), plaintiff was injured in an automobile
accident. Plaintiff suffered a comminuted fracture of the right patella. Plaintiff had surgery and
was awarded $200,000 for past and future physical and mental pain and suffering and
disability.

Based on Hart’s allegations in her Petition for Damages, the medical records that she has
produced evidencing an open reduction and internal fixation knee surgery on her right patella,
and general damages awarded for similar injuries, the amount in controversy for Hart’s claim
exceeds the $75,000 jurisdictional requirement for a diversity case.

Removal

. Notices of removal are governed by 28 U.S.C. §1446(b), which provides, “if the case stated by

the initial pleading is not removable, a notice of removal may be filed within thirty days after
receipt by the defendant...of...other paper from which it may first be ascertained that the case
is one which is or has become removable.”

Defendant was served with Hart’s Petition for Damages on November 11, 2020. See, Notice
of Service of Process attached hereto as Exhibit C. However, Hart’s Petition for Damages did

not affirmatively assert the amount in controversy was sufficient to invoke federal jurisdiction.

See Exhibit A.
22.

23

24.

oo

Case 5:21-cv-00408 Document1 Filed 02/18/21 Page 5 of 6 PageID#: 5

It is not ascertainable from the face of Hart’s Petition for Damages that this case is removable.
However, Defendant came into possession “of other paper” — namely, Hart’s medical records
that were produced on January 19, 2021 — from which it was ascertainable this case was
removable pursuant to 28 U.S.C. § 1446(b)(3). See Exhibit B and Exhibit D. Accordingly,
the thirty day time limit to file this Notice of Removal began on the date Defendant was
provided with courtesy copies of Plaintiff's medical records. As such, Defendant is within the
thirty day time limit to file this Notice of Removal.

Since there is complete diversity of citizenship between Plaintiff and Defendant and because
the amount in controversy meets this Court’s $75,000 jurisdictional requirement exclusive of
interest and costs, this court has jurisdiction over this civil action pursuant to 28 U.S.C. § 1332,
and accordingly, this action may be removed to this Honorable Court pursuant to 28 U.S.C. §§
1441 and 1446.

Lowe’s has good and sufficient defenses to Hart’s claims for relief and dispute all rights to the
relief prayed for in Plaintiff's Petition for Damages.

WHEREFORE, Defendant, Lowe’s Home Centers, LLC, prays that the above-entitled

cause on the docket of the 1“ Judicial District Court, Parish of Caddo, State of Louisiana, be

removed from that Court to the docket of the United States Western District of Louisiana and for

trial by jury and other determinations as required by law.

[signature block on following page]
Case 5:21-cv-00408 Document1 Filed 02/18/21 Page 6 of 6 PageID#: 6

Respectfully Submitted by:
TAYLOR, WELLONS, POLITZ & DUHE, APLC

BY: — s/ Benjamin M. Files
D. Scott Rainwater (Bar Roll No. 30683)

Benjamin M. Files (Bar Roll No. 39179)
4041 Essen Lane, Suite 500

Baton Rouge, LA 70809

Telephone: (225) 387-9888

Fax: (225) 387-9886

Email: srainwater@twpdlaw.com

bfiles@twodlaw.com
CERTIFICATE OF SERVICE
I hereby certify that the above and foregoing Notice of Removal has been electronically
filed with the Clerk of Court of the United States District Court for the Western District of
Louisiana by using the CM/ECF System, which will send a notice of electronic filing to all counsel
of record in this matter via the electronic filing system. I further certify that I mailed the forgoing
document and notice of electronic filing by first-class mail to all counsel of record who are not

participants in the CM/ECF system on this 18" day of February, 2021.

s/ Benjamin M. Files
TAYLOR, WELLONS, POLITZ & DUHE, APLC
